DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claim 1 is objected to because of the following informalities: for sake of clarity, the phrases “restrains a reverse flow” and “executes the injection of the first” should be written, respectively, as “restrain a reverse flow” and “execute the injection of the first.  Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Specifically, Claim 9 states (emphasis added) that “the second injection device and the third injection device are provided on the second flow passage.” The indicated limitations of Claim 9 do not appear to be explicitly supported by the disclosure as originally filed.
The instant Specification (and instant Claim 1 from which Claim 9 depends) describes the second flow passage (i.e. L34 in the Figures) as a bypass through which reactant gas injected from the third injection device (i.e. 33 in the Figures) flows and is led to the first flow passage (i.e. L30 in the Figures). In other words, the instant Specification supports the third injection device being provided on the second flow passage, as instantly claimed. 
However, neither the instant Specification nor any of the Figures appear to describe (or otherwise illustrate) the second injection device (i.e. 32 in the Figures) as also being provided on the second flow passage along with the third injection device (and it is specifically unclear how the control device’s “warm-up operation of the fuel cell” of Claim 1 could be carried out in the instantly claimed manner if in fact the second injection device is also provided on the second flow passage). For example, [0031]-[0032], [0036] of the instant Specification indicate that the second injection device is specifically not provided on a bypass (i.e. the second flow passage, as instantly claimed) given that the second injection device is only ever described as injecting the reactant gas into the ejector (i.e. 4 in the Figures) and not described as injecting reactant into a flow passage which bypasses the ejector. In other words, the instant Specification does not support both the second injection device and the third injection device being provided on the second flow passage, as instantly claimed.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, Claim 1 states that the control device is configured to perform a warm-up operation of the fuel cell by “executing an injection of the third injection device,” wherein said operation also includes “executing an injection of the second injection device” (a step which restrains a reverse flow of reactant gas). According to such control logic (and the disclosure of the instant Specification), it appears that the injections of the second and third injection devices would not be executed (i.e. they do not/would not inject reactant gas) unless the control device executes such injections. In other words, the second and third injection devices, by virtue of the claimed configuration of the control device, appear to operate in a non-continuous (i.e. “intermittently”) manner. However, Claim 1 states that both the second injection device and the third injection device “continuously” inject the reactant gas. In order for the second and third injection devices to “continuously” inject the reactant gas, said devices would have to inject the reactant gas without any interruptions, gaps, exceptions, etc.
Therefore, Claim 1 is rendered particularly indefinite insofar as it is unclear how the second and third injections devices “continuously” inject reactant gas such that reactant gas is injected therefrom without any interruptions, gaps, exceptions, etc. Proper clarification is required (It is suggested, for example, that the terms “intermittently” and “continuously” be omitted from Claim 1, given that the functionality of the first, second, and third injection devices is already described in the language of the warm-up operation of the fuel cell. Alternatively, it is suggested that it is clarified that the first injection device “intermittently” injects reactant gas specifically during the warm-up operation of the fuel cell, and that the second and third injection devices “continuously” inject reactant gas specifically during the warm-up operation of the fuel cell). 
Furthermore, Claim 1 states that the ejector includes an ejection port from which the reactant gas discharged from the discharge port is ejected together with the reactant gas injected from the first injection device “or” the second injection device. Claim 1 states that the first injection devices injects reactant gas “intermittently” (i.e. non-continuously) and that the second and third injection devices inject reactant gas “continuously” (i.e. without any interruptions, gaps, exceptions, etc.).
Therefore, Claim 1 is rendered particularly indefinite insofar as it is unclear how the reactant gas discharged from the discharge port could be ejected together with the reactant gas injected from the first injection device and not the second injection device as well, given that the second and third injection devices are described as “continuously” injecting reactant gas (i.e. a “continuous” injection of reactant gas from the second injection device would mean that under all circumstances, reactant gas is being introduced/discharged from the ejector). Proper clarification is required (It is suggested, for example, that the terms “intermittently” and “continuously” be omitted from Claim 1, given that the functionality of the first, second, and third injection devices is already described in the language of the warm-up operation of the fuel cell. Alternatively, it is suggested that it is clarified that the first injection device “intermittently” injects reactant gas specifically during the warm-up operation of the fuel cell, and that the second and third injection devices “continuously” inject reactant gas specifically during the warm-up operation of the fuel cell).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Furusawa et al. (JP 2013-239250, using the provided English machine translation for citation purposes).

Regarding Claim 1, Furusawa teaches a fuel cell system ([0001]). As illustrated in Figure 1 (and the annotated Figures below), the fuel cell system (1) comprises the following: a fuel cell stack (10) (“fuel cell”) that includes an installation port and a discharge port for a reactant gas (i.e. hydrogen) that is used for electric power generation, a first injection device (i.e. injector (24)), a second injection device (i.e. hydrogen bypass valve (26)), a third injection device (i.e. injector (25)), an ejector (27) that includes an ejection port from which the reactant gas discharge from the discharge port is ejected together with the reactant gas injected from the first injection device or the second injection device, and a control device (i.e. ECU (70)) configured to control an injection of the first injection device, the second injection device, and the third injection device ([0022], [0030]). As further illustrated in Figure 1 (and the annotated Figures below), the fuel cell system further comprises the following: a first flow passage that connects the installation port and the ejection port, a second flow passage through which the reactant gas injected from the third injection device is led to the first flow passage without the ejector, and a common third flow passage included in the ejector through which the reactant gas discharged from the discharge port and the reactant gas injected from the first injection device and the second injection device flow to the ejection port.
Furusawa teaches that the control device is configured to perform a high load operation when a required power is in the high load range, wherein the control device executes an injection of the third injection device, executes an injection of the second injection device (which would, to at least some degree, restrain a “reverse flow” of reactant gas during which the reactant gas flows from the third injection device to the third flow passage through the second flow passage, the first flow passage, and the ejection port, based on both the functionality of the ejector and the positioning of the second injection device upstream from the ejector), and execute an injection of the first injection device (wherein said high load operation is interpreted as “a warm-up operation” given (1) that the instant Claim does not explicitly define what constitutes “a warm-up operation of the fuel cell” other than the claimed executions of injections from the second and third injection devices and the claimed restraining of “a reverse flow,” and/or (2) the execution of the high load operation when a required power is in the high load range would generate heat or otherwise increase system temperature (i.e. warm up) as compared to low or medium load operations when a required power is in a low or medium range) ([0042], [0067], [0076]-[0077]).


    PNG
    media_image1.png
    639
    1013
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    617
    957
    media_image2.png
    Greyscale


Furusawa does not explicitly teach that the control device is configured to execute the injection of the first injection device after completion of the high load operation.
However, Fursuawa teaches that the control device is further configured to perform, as an alternative the high load operation, low or medium load operations when a required power is in a low or medium range ([0076]-[0077]). In particular, Furusawa teaches that during a medium load operation, the control device executes an injection of the second injection device and executes an injection of the first injection device ([0077]).
Therefore, it would have been obvious before the effective filing date of the claimed invention that one of ordinary skill in the art would recognize, or otherwise expect, that in the scenario/instance wherein the control device of Furusawa performs a medium load operation following completion of the high load operation, the control device would be configured to execute the injection of the first injection device, given that the control device is already configured to perform both medium and high load operations based on a required power, and the control device executes an injection of the first and second injection devices during a medium load operation (it is further noted that the instant Claim does not explicitly require that the control device is configured to execute the injection of the first injection device only after completion of the warm-up operation of the fuel cell, or require that only injection of the first injection device is executed after completion of the warm-up operation).
Furusawa does not explicitly teach that the first injection device intermittently injects the reactant gas, or that the second and third injection devices continuously inject the reactant gas.
However, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (See MPEP 2114(I)). In particular, the limitations (emphasis added) “a first injection device that intermittently injects the reactant gas” and “a second injection device and a third injection device that continuously inject the reactant gas” are interpreted to be a functionally defined limitation of the instantly claimed apparatus (in this case, a fuel cell system) (See MPEP 2144(I)). As previously described, the fuel cell system of Furusawa possesses all of the instantly claimed and requisite structure of the claimed fuel cell system (including the first injection device, second injection device, and third injection device).
Therefore, it would have been obvious before the effective filing date of the claimed invention that one of ordinary skill in the art would recognize, or otherwise expect, that because the fuel cell system of Furusawa possesses all of the aforementioned structural components (including the first injection device, second injection device, and third injection device), it would necessarily follow that the fuel cell system of Furusawa is structurally capable of performing, or structurally capable of being configured to perform, the instantly claimed functionality. 

Regarding Claim 5, Furusawa teaches the instantly claimed invention of Claim 1, as previously described.
As illustrated in Figure 7, Furusawa teaches an embodiment of the fuel cell system wherein the injector includes a first nozzle (i.e. nozzle (27b)) from which the reactant gas injected from the first injection device is injected to the third flow passage, and a second nozzle (i.e. nozzle (27d)) from which the reactant gas injected from the second injection device is injected to the third flow passage ([0115]).

Regarding Claim 6, Furusawa teaches the instantly claimed invention of Claim 1, as previously described.
As illustrated in Figure 1, Furusawa teaches that the ejector includes a common third nozzle (i.e. nozzle (27b)) from which the reactant gas injected from the first injection device and the reactant gas injected from the second injection device are injected to the third flow passage ([0045]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Furusawa et al. (JP 2013-239250, using the provided English machine translation for citation purposes), and further in view of Nagata (US 2018/0038317).

Regarding Claim 8, Furusawa teaches the instantly claimed invention of Claim 1, as previously described.
As previously described, the first injection device includes an injector (See Claim 1).
Furusawa does not explicitly teach that each of the second and third injection devices includes a linear solenoid valve.
However, Nagata teaches an injector for the injection of fuel (e.g. hydrogen) into a fuel cell (Abstract, [0002], [0015]). As illustrated in Figure 1, Nagata teaches that the injector (1) comprises a linear solenoid valve therein ([0016]-[0017], [0028]-[0029]). Nagata teaches that the injector exhibits increased strength (i.e. an enhanced magnetic attraction force) without an increase in size, and an improved valve opening property ([0008], [0034]).
Therefore, it would have been obvious before the effective filing date of the claimed invention that one of ordinary skill in the art would utilize the injector of Nagata as, at least, the second and third injection devices of Furusawa (“each of the second injection device and the third injection device includes a linear solenoid valve”), given that such an injector exhibits increased strength (i.e. an enhanced magnetic attraction force) without an increase in size, and an improved valve opening property, as taught by Nagata.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W VAN OUDENAREN whose telephone number is (571)270-7595. The examiner can normally be reached 7AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW W VAN OUDENAREN/Examiner, Art Unit 1729